Exhibit 10.1
 
 
 
 
SUBLICENSE AGREEMENT
 
 
BETWEEN
 
 
MEDA AB
 
 
AND
 
 
PIPEX THERAPEUTICS, INC.
 
 
May 6, 2010
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT WITH THE UNITED STATES WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION.  THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
COMMISSION.
 
SUB-LICENSE AGREEMENT
 
This Sublicense Agreement (this “Agreement”) is entered into as of May 6, 2010
(the “Effective Date”) by Meda AB, a company organized under the laws of Sweden
(“Meda”); Adeona Pharmaceuticals, Inc. a Nevada corporation (“Adeona”) and Pipex
Therapeutics, Inc., a corporation organized under the laws of the State of
Delaware, USA (“Pipex”), a wholly owned subsidiary of Adeona.  Meda, Adeona and
Pipex are referred to individually as a “Party” and collectively as the
“Parties”.
 
BACKGROUND
 
A.           Pipex Therapeutics, Inc., and The McLean Hospital Corp., a
not-for-profit Massachusetts corporation (d/b/a “McLean Hospital”) (“McLean”)
entered into a certain Exclusive License Agreement dated as of November 17,
2005, as amended by an amendment effective September 17, 2007 and a second
amendment effective April 28, 2010  (the “McLean License”), under which McLean
granted Pipex an exclusive license under the Licensed Patents (as described
below) to make, have made, use, have used and otherwise commercialize products
containing flupirtine for the treatment of fibromyalgia; and
 
B.           Pipex desires to sublicense to Meda under this Agreement, and Meda
desires to accept a sublicense, to practice the Licensed Patents under the terms
of this Agreement.
 
The Parties hereby agree as follows:
 
1. DEFINITIONS.
 
Any capitalized terms used in this Agreement, whether singular or plural, shall
have the meanings set forth below, unless otherwise specifically indicated
herein.
 
1.1  “Affiliate” means a person or entity that, directly or indirectly through
one or more intermediates, controls, is controlled by or is under common control
with the person or entity specified. For the purpose of this definition,
“control” means, with respect to an entity, (a) the direct or indirect ownership
of 50% or more of the capital stock or share capital entitled to vote for the
election of directors of the entity or 50% or more of equity or voting interest
of the entity or (b) the ability to otherwise direct the management and
operations of the entity.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2  “Applicable Law” shall mean applicable laws, rules and regulations,
including any rules, regulations, guidelines or other requirements of the
Regulatory Authorities, which may be in effect from time to time.
 
1.3  “Approved Licensed Product” means, in respect of any country, a Licensed
Product labeled, and approved by the applicable Regulatory Authority for sale in
such country, for use in the Field.
 
1.4 “cGCP” means all applicable good clinical practice standards for the design,
conduct, monitoring, auditing, recording, analyses and reporting of clinical
trials, including those set forth in U.S. C.F.R Title 21, Parts 50, 56 and 312,
as may be amended from time to time, and the equivalent Applicable Laws in any
relevant country, as each may be amended from time to time.
 
1.5 “Clinical Data” means all information with respect to the Licensed Product,
made, collected or otherwise generated in the performance of or in connection
with the Development of the Licensed Product, including any investigator
brochures, case report forms, data, reports and results with respect thereto.
 
1.6 “Commercialization” or “Commercialize” means to use, or have used, to sell
or have sold, to lease or have lease, to import or have imported or otherwise to
transfer or have transferred, for value in the form or cash or otherwise, any
Licensed Product.
 
1.7 “Confidential Information” shall have the meaning set forth in Article 8.
 
1.8 “Control” means possession of the right to grant a license or sublicense
hereunder to intangible property rights (including Licensed Patents, Licensed
Know-how, trade secrets, trademarks and rights to access or cross-reference
regulatory filings) without violating the terms of any agreement or other
arrangement with any Third Party.
 
1.9 “Development” or “Develop” means the conduct of any pre-clinical,
non-clinical or clinical development activities in connection with seeking or
maintaining any Regulatory Approvals (other than pricing or reimbursement
approvals) for the Licensed Product, including toxicology, pharmacology, ADME
activities, CMC activities, test method development, drug delivery system
development, device development, stability testing, process development,
technology transfer, formulation development, quality assurance and quality
control development, statistical analysis, clinical studies, pharmacovigilance,
regulatory affairs and other regulatory activities with respect to the
foregoing.
 
1.10 “XXX Technology” means the Specified Technology (as defined under that
certain Option Agreement, XXX, between Adeona and XXX, including the following
Patents: XXX, entitled “XXX”, XXX.
 
_____________________
 
XXX - redacted pursuant to a confidentiality request with the United States
Securities and Exchange Commission and filed separately with the Commission
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
1.11 "Distributor" shall mean a person, other than a sublicensee or an
Affiliate, in one or more countries in the Territory that (a) purchases a
Licensed Product in finished form, packaged and labeled from Meda, its
Affiliate, sublicensee or assignee for such country(ies), (b) assumes
responsibility from Meda for all or a portion of the marketing and promotion of
a Licensed Product in such country(ies) and (c) sells Licensed Product in such
country(ies).  Distributor does not include wholesalers and other similar
physical distributors not involved in marketing or promotion of a Licensed
Product.
 
1.12 “FDA” means the United States Food and Drug Administration or any successor
thereto.
 
1.13 “FDC Act” means the Federal Food, Drug, and Cosmetic Act, as amended from
time to time, and any applicable subsequent legislation, rules or regulations
promulgated by the FDA in connection thereto.
 
1.14 “Field” means indications for the treatment and prevention of fibromyalgia
and its symptoms, including a method of treating a patient for fibromyalgia
which comprises: administering an amount of flupirtine to said patient effective
to reduce or eliminate one or more of the following symptoms: chronic
musculoskeletal pain; sleep disturbance; chronic fatigue; or major depression.
 
1.15 “First Commercial Sale” means, with respect to any Licensed Product, the
first sale (as evidenced by an invoice or receivable) by Meda or its Affiliates,
sublicensees, assignees or Distributors to a Third Party to be ultimately used
or consumed by an end user or consumption of such Licensed Product in a country
in the Territory after the governing Regulatory Authority of such country has
granted all Regulatory Approvals necessary to market and sell such Product in
such country.  Sale of any Product by Meda to its Affiliate shall not constitute
a First Commercial Sale unless such Affiliate is the end user of such Product.
 
1.16 “Flupirtine” means the compound [ethyl
N-[2-amino-6-[(4-fluorophenyl)methylamino]pyridin-3-yl]carbamate, which has CAS
Registry No. 56995-20-1 or any salt thereof.
 
1.17 “Information” means tangible and intangible trade secrets, inventions
(whether patentable or not), methods, knowledge, know-how, test data and results
(including pharmacological, toxicological, pre-clinical and clinical test data
and results), and analytical and quality control data, results, and
descriptions.
 
1.18 “Licensed Know-How” means all Information that is owned or Controlled by
Pipex or its Affiliates during the Term and is necessary or useful for the
Development, manufacture or Commercialization in the Field of any Licensed
Product in the Territory, including Clinical Data, Product Registration Data
and, only to the extent requested by Meda, the McLean Technology.
 
1.19 “Licensed Patents” means (a) U.S. Patent Application number 09/534,324,
filed on April 5, 2000, now U.S. Patent No. 6,610,324, issued on August 26,
2003, or the equivalent of such application including any division, continuation
(but not including continuations-in-part) or any foreign patent application or
letters patent or the equivalent thereof issuing thereon or reissue,
reexamination or extension thereof, as listed in Exhibit 1.19 (the “McLean
Patents”) and (b) all other Patents owned or Controlled by Pipex or any of its
Affiliates at any time during the Term that, in the absence of a license
thereunder, would be infringed by the Development, manufacture, use, sale, offer
for sale or import of Licensed Products in the Field in the Territory.
 
 
3

--------------------------------------------------------------------------------

 
 
1.20 “Licensed Product” means any product containing Flupirtine, the
manufacture, use or sale of which is covered by any Valid Claim in the Field.
 
1.21 “Licensed Technology” means the Licensed Patents and the Licensed Know-How.
 
1.22 “NDA” or “New Drug Application” means the New Drug Application filed with
the FDA, marketing authorization, or other product registration application
filed with any Regulatory Authority to obtain approval to sell the Licensed
Product in the Field in the Territory.
 
1.23 “NDA Approval” means, with respect to any country or region of the
Territory, approval of the applicable NDA by the applicable Regulatory
Authority.
 
1.24 “McLean Technology” means the Technological Information (as such term is
defined in the McLean License).
 
1.25 “Net Sales” means the gross amounts, billed, invoiced or received by Meda
or its Affiliates, sublicensees, assignees, successors or Distributors for sales
of Approved Licensed Products in the Territory to Third Parties, less the
following items, as allocable to such Approved Licensed Product (if not
previously deducted from the amount invoiced):
 
(a)  
ordinary and customary trade discounts actually allowed;

 
(b)  
credits, rebates, chargebacks and returns (including wholesaler and retailer
returns and rebates and retroactive price reductions granted to managed health
care organizations and governmental authorities) actually allowed or granted;

 
(c)  
freight, postage, insurance and duties paid for and separately identified on the
invoice or other documentation maintained in the ordinary course of business;
and

 
(d)  
excise taxes, other consumption taxes, customs duties and compulsory payments to
governmental authorities actually paid and separately identified on the invoice
or other documentation maintained in the ordinary course of business.

 
In the event that an Approved Licensed Product  is also approved for use for an
additional indication outside of the Field, then for purposes of determining Net
Sales attributable to the Field, first, for all prescriptions written by
physicians whose practice includes rheumatology, such prescriptions shall be
considered to be within the Field, and for physicians whose practice does not
include rheumatology, such as a general practitioner or pain specialist, for
example, a percentage of such prescriptions written by such physicians shall be
estimated to be for the Field based upon an annual survey of the prescribing
practices of a random sample of 250 such physicians in each such Territory
conducted by an independent third party pharmaceutical market research firm
engaged on behalf of Pipex, McLean and Meda.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
1.26 “Patents” means any and all (a) patents, (b)  patent applications,
including all provisional applications, substitutions, continuations,
continuations-in-part, divisions and renewals, and all patents granted thereon,
(c) all patents-of-addition, reissues, reexaminations and extensions or
restorations by existing or future extension or restoration mechanisms,
including supplementary protection certificates or the equivalent thereof, (d)
inventor’s certificates and (e) any other form of government-issued intellectual
or industrial property right substantially equivalent to any of the foregoing.
 
1.27 “Product Registration Data" means (a) the trial master file and all
regulatory files relating to the Licensed Product, including any licenses (to
the extent transferable), and minutes of meetings and telephone conferences with
any Regulatory Authorities, validation data, preclinical and clinical studies
and tests (and their respective study files), original data, case report forms,
and all audit reports of clinical studies, plus all applications (and amendments
thereto) for Regulatory Approvals, annual reports and safety reports associated
therewith, drug master files, which in each such case are in the possession or
control of Pipex or its Affiliates, and all correspondence with Regulatory
Authorities regarding the marketing status of the Licensed Product; and (b) all
records maintained under cGCP or other record keeping or reporting requirements
of Regulatory Authorities in the Territory, including all correspondence and
communications with Regulatory Authorities in connection with the Licensed
Product (including any advertising and promotion documents), adverse event
files, complaint files, manufacturing records.
 
1.28 “Regulatory Approval” means any and all approvals (including approvals of
NDAs and pricing and reimbursement approvals), licenses, registrations, or
authorizations of any country, federal, supranational, state or local regulatory
agency, department, bureau or other government entity in the applicable
Territory that are necessary for the Development, manufacture or
Commercialization of any Licensed Product in the Territory or any part thereof.
 
1.29 “Regulatory Authority” means any country, federal, supranational, state or
local regulatory agency, department, bureau, court or other governmental or
regulatory authority having the authority to regulate the Development,
manufacture or Commercialization of any Licensed Product in the Territory or any
part thereof, including the FDA, Health Canada and the Japanese Ministry of
Health and Welfare.
 
1.30 “Royalty Period” means the period of time beginning on the date of the
First Commercial Sale of a Product in a country in the Territory and, on a
Product-by-Product and country-by-country basis, extending until the expiration
or termination of all Valid Claims covering the use or sale of such Approved
Licensed Product in such country.
 
1.31 “Term” shall have the meaning provided in Section 9.1.
 
1.32 “Territory” means the entire world.
 
 
5

--------------------------------------------------------------------------------

 
 
1.33 “Third Party” means any entity other than Meda or Pipex or their respective
Affiliates, sublicensees, assignees or Distributors.
 
1.34 “Valid Claim” means a claim of an issued, unexpired Licensed Patent that
has not been revoked, held to be invalid or unenforceable by a final judgment of
a court or other governmental authority of competent jurisdiction from which no
appeal can be or is taken within the time allowed for appeal and that has not
been admitted to be invalid or unenforceable through reissue, re-examination,
disclaimer or otherwise.
 
 
2. LICENSE.
 
2.1 Grant.  Pipex hereby grants Meda the exclusive, royalty bearing license and
sublicense under the Licensed Technology to make, have made, Develop and
Commercialize in the Territory Licensed Products, subject to the rights retained
by McLean in Section 2.3 of the McLean License.
 
2.2 Sublicenses. Meda shall have the right to grant further sublicenses in
accordance with its customary business practices to its Affiliates and Third
Parties to further Develop, manufacture and Commercialize Licensed Products,
provided that all such sublicenses are consistent with this Agreement.
 
2.3 No Implied Licenses.  No right or license under any Patents or Information
of either Party is granted or shall be granted by implication.  All such rights
or licenses are or shall be granted only as expressly provided in this
Agreement.
 
2.4 Stoll Clinical Studies. Pipex hereby assigns to Meda all of its rights under
the letter agreement between Pipex and Dr. Andrew Stoll dated April 30, 2010
covering the right to cross-reference or transfer his investigator IND and
access all data and Information arising under studies conducted under such IND.
 
2.5 Drug Supply.  Adeona and Pipex hereby assign their rights and transfer
possession to Meda of all available inventories of the Licensed Product and
related placebo for clinical studies.
 
2.6 Option on Additional Technology. Adeona hereby grants Meda the exclusive
option to obtain the exclusive license to Develop, manufacture and Commercialize
products containing Flupirtine under the XXX Technology. Meda may exercise such
option at any time during the term of the XXX by giving written notice to
Adeona.  Upon exercise of such option by Meda, (a) Adeona shall assign its
rights under the XXX to Meda and Meda shall then have the exclusive right to
negotiate toward a license agreement with XXX in accordance with the terms of
XXX; or (b) if such assignment is not permitted, Adeona shall use its best
efforts to negotiate such license agreement for the benefit, and at the
direction of Meda and subject to Meda’s reimbursement of license fees, payments
contemplated by XXX and out-of-pocket
 
_____________________
 
XXX - redacted pursuant to a confidentiality request with the United States
Securities and Exchange Commission and filed separately with the Commission
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
expenses reasonably incurred by Adeona. If Meda enters into such a license
agreement and commercializes in any country in which there is a valid issued
claim under any patent included in XXX Technology that covers the sale of a
flupirtine-containing product for the uses approved for sale in such country,
Meda shall pay Adeona a royalty equal to XXX of net sales of a
flupirtine-containing product that is specifically approved for uses claimed by
an issued patent licensed from XXX; and (x) if differentiated by formulation,
dosage or other means so that it cannot reasonably be prescribed for the same
uses as an Approved Licensed Product; however, if not differentiated then the
net sales figure upon which the royalty payment shall be based shall be
determined in accordance with the provisions of the last paragraph of section
1.25 of this Agreement (substituting the phrase “XXX” for the word
“rheumatology” where it appears in Section 1.25), XXX. Such royalty shall be
payable on sales of such product in any country to the extent there are valid
claims under such patents that would be infringed by the sale of such product in
such country.
 
2.7. Intent of the Parties.    To the extent applicable to the practice of the
rights granted hereunder and arising after the Effective Date, Meda agrees to
comply with the following terms of the McLean License applicable to Pipex so
that Pipex may, in turn, comply with its obligations to McLean: 4.2 (Patent Cost
Reimbursement). 5.1 (Diligence Reports), 5.2 (Milestone Achievement
Notification), 5.3 (Non-Royalty Income Reports), 5.4 (Sales Reports), 5.5 (Audit
Rights), 6 (Patent Proscecution), 7 (Infringement), 8.1 (Indemnity), 8.2
(Insurance), 11 (Compliance with Law) and 12.7 (Use of Name).
 
3. DEVELOPMENT AND COMMERCIALIZATION.
 
3.1 Technology Transfer.  Contemporaneous with the execution of this Agreement
and also within no later than 60 days following the Effective Date (and promptly
after the development or acquisition of any Licensed Know-How thereafter), Pipex
shall provide to Meda all tangible embodiments of the Licensed Know-How (or
copies thereof) as reasonably necessary for the practice of the licenses granted
herein, which shall include all Licensed Know-How described in Exhibit 3.1.
 
3.2 Development of the Licensed Product.  Meda shall use Commercially Reasonable
Efforts to Develop and Commercialize the Licensed Products for use in the Field
in accordance with a development plan prepared by Meda, which plan shall be
modified and updated from time to time in consultation with Pipex (and Meda will
consider in good faith all comments provided by Pipex) and, to the extent
required to comply with the McLean License, McLean (the “Development Plan”).
Meda shall report to Pipex, in writing and on a quarterly basis, Meda’s efforts
to comply with the Development Plan, including progress on research and
Development of the Licensed Product, the status of the NDA and other
applications for Regulatory Approvals.  Meda agrees to pay Pipex XXX% of any
amounts paid to McLean as consideration for future amendments of the development
obligations under the McLean License or any new agreement with McLean regarding
the Licensed Patent that amends such development obligations.
 
_____________________
 
XXX - redacted pursuant to a confidentiality request with the United States
Securities and Exchange Commission and filed separately with the Commission
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
4. FEES AND PAYMENTS.
 
4.1 Upfront Fee.  Meda shall pay to Pipex a non-refundable, non-creditable
upfront fee of US$2,500,000 payable contemporaneous with the execution of this
Agreement.
 
4.2 Royalties.   Meda shall pay to Pipex royalties equal to 7% of Net
Sales.  Such royalties shall be payable within 30 days after the end of each
calendar quarter.  After the Royalty Period for any Approved Licensed Product
expires in any country in the Territory, no further royalties shall be payable
in respect of sales of such product in such country and thereafter the licenses
granted under Section 2.1 with respect to such product in such country shall be
fully paid-up, perpetual, irrevocable and royalty-free.  For the avoidance of
doubt, royalties are payable only on sales in countries where there exist Valid
Claims covering the sale or use in the Field of an Approved Licensed Product in
such country.  Meda shall have the right to offset against such royalties all
amounts payable directly to McLean to continue the license under the McLean
Patents following any termination of the McLean License as contemplated under
the Non-Disturbance Letter as defined in Section 10.1 and attached as Exhibit
10.1 hereof.
 
4.3 Milestone Payments.  Meda shall pay to Pipex the following milestone
payments within 30 days after the occurrence of each of the following milestone
events:
 
Milestone Event
Payment
(a) FDA’s acceptance of the NDA
US$5,000,000
(b) Meda obtains NDA Approval from the FDA
US$10,000,000



 
Meda shall pay directly to McLean the $150,000 milestone payment due to McLean
upon initiation of a phase III clinical trial under the McLean License.
 
4.4 Nonroyalty Sublicense Revenue Sharing. If Meda grants a sublicense or sells
to a Third Party the right to sell the Approved Licensed Product, Meda shall be
responsible paying directly to McLean any non-royalty sublicense payments due to
McLean under the McLean License in connection with upfront payments, milestone
payments, license issue fees, maintenance fees and similar payments received by
Meda, and Meda shall pay Pipex, in addition to any royalty payments set forth
above, XXX% of all such  payments received from such Third Party that are
allocable to such sublicensed or sold rights for Territories outside of Japan
and the rate of XXX% of such Third Party payments allocable to such sublicensed
or sold rights for the Territory of Japan.  For sake of clarity, for purposes of
this Section 4.4, an assignment of rights under this Agreement shall be
considered a sublicense or sale; and any revenues arising from the supply of a
product or providing any services at fair market value shall not be so shared.
 
_____________________
 
XXX - redacted pursuant to a confidentiality request with the United States
Securities and Exchange Commission and filed separately with the Commission
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
5. RECORDS, AUDITS AND LATE PAYMENTS.
 
5.1 Payment; Reports.  After the First Commercial Sale of an Approved Licensed
Product in the Territory, Meda shall furnish to Pipex, within 30 days after the
end of each calendar quarter, a written report of the Net Sales for the
preceding quarter and royalties payable thereon, together with the exchange
rates used for any currency conversion.
 
5.2 Exchange Rate; Manner and Place of Payment.  All payments to be made by Meda
to Pipex under this Agreement shall be made in United States dollars by wire
transfer in immediately available funds to a bank account designated in writing
by Pipex.  For purposes of calculating Net Sales in currency other than United
States dollars, such conversion shall be calculated using the rate of exchange
that is the commercial rate of exchange for the conversion of local currency to
United States dollars as published by The Wall Street Journal, on the last
business day immediately prior to the date of payment (or if such newspaper
shall cease to publish currency exchange rates, then the commercial rate of
exchange published by another leading financial publication or bank as mutually
agreed to in writing by the Parties).
 
5.3 Income Tax Withholding.  Pipex shall pay all taxes levied on account of any
payment made to it under this Agreement.  If any taxes are required to be
withheld by Meda, Meda shall (a) deduct such taxes from the payment made to
Pipex, (b) timely pay the taxes to the proper taxing authority, and (c) send
proof of payment to Pipex, including any receipt issued by the taxing authority,
and certify its receipt by the taxing authority within 60 days following such
payment.
 
5.4 Audits.  During the Term and for a period of six years thereafter, Meda
shall keep, and shall cause its Affiliates to keep, complete and accurate
records pertaining to the sale or other disposition of the Approved Licensed
Products in sufficient detail to permit Pipex to confirm the accuracy of all
milestone and royalty payments due hereunder, which records shall be kept for
six years following the end of the calendar year to which such record
pertains.  Meda shall permit, and cause its Affiliates to permit, Pipex to cause
an independent, certified public accountant reasonably acceptable to Meda to
audit such records of Meda and its Affiliates to confirm Net Sales, and royalty
and milestone payments.  Such audits may be exercised during normal business
hours upon reasonable prior written notice to Meda (but in no event less than 5
days’ advance notice), but no more frequently than once per year.  No accounting
period of Meda or its Affiliate shall be subject to audit more than one time by
Pipex.  Prompt adjustments shall be made by the Parties to reflect the results
of such audit.  Pipex shall bear the full cost of such audit unless such audit
discloses an underpayment by Meda of more than 5% of the amount of royalty
payments due under this Agreement, in which case, Meda shall bear the full cost
of such audit and shall remit to Pipex the amount of any underpayment within 15
days after receiving notice thereof from Pipex.
 
5.5 Late Payments.  If any payment due under this Agreement is not made when
due, the payment shall accrue interest from the date due at the rate of ten
percentage points above the U.S. Prime Rate (as published in The Wall Street
Journal, Eastern Edition); provided, that in no event shall such rate exceed the
maximum legal annual interest rate.  The payment of such interest shall not
limit Pipex from exercising any other rights it may have as a consequence of the
lateness of any payment.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
6. INTELLECTUAL PROPERTY.
 
6.1 Patent Prosecution and Maintenance. The parties acknowledge that, pursuant
to Section 6.1 of the McLean License, McLean is responsible for the preparation,
filing, prosecution and maintenance of all McLean Patents.  To the extent Pipex
has any rights to prosecute or maintain any McLean Patents, Meda shall exercise
such right on Pipex’s behalf at Meda’s expense. For purposes of this Article 6,
“prosecute and maintain ” of any Patent  shall be deemed to include the filing
of applications, the defense of interferences or oppositions, and requests for
reexaminations, reissues or extensions of patent terms (including seeking all
applicable patent term extensions and supplementary protection certificates in
connection with any Licensed Product).  In any event Meda shall reimburse McLean
for all Patent Costs (as defined in the McLean License) payable by Pipex under
the McLean License that are incurred after the Effective Date. Pipex shall
promptly provide to Meda copies of patent prosecution documents provided to
Pipex pursuant to Section 6.2 of the McLean License and allow Meda to otherwise
exercise any rights it may have to participate in the prosecution of the McLean
Patents. Pipex shall prepare, file, prosecute and maintain all Licensed Patents
(other than the McLean Patents), except to the extent Meda elects to prepare,
file, prosecute or maintain, at its expense, such Licensed Patents. Pipex shall
keep Meda informed such prosecution and maintenance activities and provide Meda
an opportunity to provide comments on any patent filings.
 
6.2 Infringement.  To the extent Pipex has the right to enforce any of the
McLean Patents under Section 7.2 of the McLean License, XXX shall have the right
to exercise such rights XXX Pipex shall promptly provide to XXX copies of any
notices provided by McLean pursuant to Article 7 of the McLean License. XXX
shall have the sole right and obligation, at its own cost, to bring and control
any action with respect to infringement of any Licensed Patents other than the
McLean Patents in the Territory, to the extent XXX determines in its sole
discretion that any such action may be reasonably necessary, proper and
justified. XXX shall have the right to be represented in any such action by
counsel of its own choice at its own expense.  To the extent XXX recovers any
damages or other amounts as result of any such enforcement actions that exceeds
its litigation costs and expenses, such amounts shall be XXX, of which XXX shall
pay half to McLean.
 
6.3 Cooperation of the Parties.  Each Party shall keep the other Party
reasonably informed of any actions it undertakes pursuant to this Article 6. If
a Party brings an infringement action in accordance with this Article 6, the
other Party shall cooperate fully, including, if required or requested to bring
such action, the furnishing of a power of attorney or being named as a Party.
 
7. REPRESENTATIONS.
 
7.1 Mutual Representations.  Each Party represents to the other that: (a) it is
duly organized and validly existing under the laws of its jurisdiction of
incorporation or formation, and has full corporate or other power and authority
to enter into this Agreement and to carry out
 _____________________
XXX - redacted pursuant to a confidentiality request with the United States
Securities and Exchange Commission and filed separately with the Commission
 
 
10

--------------------------------------------------------------------------------

 
 
the provisions hereof; (b) it is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person or persons
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate or partnership action; and (c) this Agreement is legally
binding upon it, enforceable in accordance with its terms, and does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it may be bound, nor violate any material law or regulation
of any court, governmental body or administrative or other agency having
jurisdiction over it.
 
7.2 Representations by Pipex and Adeona.  Pipex and Adeona represent to, and
covenant with, Meda as of the Effective Date that:
 
(a)  
Pipex is a wholly owned subsidiary of Adeona;

 
(b)  
Subject to McLean’s approval, Pipex has the full right, power and authority to
(i) grant all of the right, title and interest in the licenses granted to Meda
under this Agreement and (ii) transfer the Licensed Know-How in accordance with
Section 3.1;

 
(c)  
Pipex is the sole and exclusive legal and beneficial owner of the existing
Licensed Technology , all of which are free and clear of any liens, charges,
encumbrances and rights of any Third Party, (including any rights to royalties,
commissions or similar obligations with respect thereto), contingent or
otherwise, except as otherwise specifically set forth in the McLean License;

 
(d)  
the McLean License is in full force and effect and Pipex is not in default
thereof;

 
(e)  
 the XXX is in full force and effect and Adeona is not in default thereof and,
XXX, Adeona has the exclusive right to negotiate the exclusive license under the
XXX Technology;

 
(f)  
Pipex has not granted, and will not grant, to any Third Party or Affiliate any
(i) license or other right under the Licensed Technology to research, Develop or
Commercialize Licensed Products in the Territory, and any (ii) license or other
right under the Licensed Patents inconsistent with the rights and licenses
granted to Meda herein;

 
(g)  
Pipex has and will continue to make all payments due to McLean with respect to
the Licensed Patents, and fulfill all of its other obligations under the McLean
License, to ensure the enforceability of Meda’s license hereunder;

 
 _____________________

XXX - redacted pursuant to a confidentiality request with the United States
Securities and Exchange Commission and filed separately with the Commission
 
 
11

--------------------------------------------------------------------------------

 
 
 
(h)  
to Pipex’s knowledge, the exploitation of the Licensed Technology in the
Territory pursuant to this Agreement does not infringe any intellectual property
rights owned by any Third Party and Pipex does not have any knowledge that any
Third Party is infringing or misappropriating any of the Licensed Technology;

 
(i)  
the Licensed Patents exist in good standing and have been properly registered or
filed, and properly maintained, under all Applicable Laws and, to Pipex’s
knowledge, the issued Licensed Patents are not invalid or unenforceable;

 
(j)  
to Pipex’s knowledge, (i) there are no pending patent applications of any Third
Party that, if issued, would be infringed by the practice of the Licensed
Technology or the Development or Commercialization of Products in the Territory;
and (ii) there are no claims, judgments, orders or settlements against or owed
by Pipex or any Affiliates or, to its knowledge, pending or threatened claims,
or litigation, in either case relating to the Licensed Technology (including any
proceedings pending before any Regulatory Authorities);

 
(k)  
Pipex is the lawful holder of all existing Product Registration Data, if any,
generated by or for Pipex or Adeona and of the rights enumerated under the
letter agreement dated April 30, 2010 to the existing Product Registration Data
of Dr. Andrew Stoll relating to Licensed Product in the Territory and Pipex is
the lawful owner of the investigational drug supply;

 
(l)  
Pipex has no knowledge of (i) any facts (including misstatements or omissions
relating to the Licensed Product in any regulatory submission) which furnish any
reasonable basis for any inquiries, notice of adverse findings, warning or other
regulatory letters or sanctions, or other similar communication from Regulatory
Authorities or (ii) any inquiries, investigations, actions or other proceedings
pending before or, threatened by any Regulatory Authority with respect to the
Licensed Product; and

 
(m)  
the Licensed Technology does not include any McLean Technology and the
development of the Licensed Product (including its use in the Field) did not
employ any McLean Technology.

 
7.3 Disclaimer.  Except as expressly set forth in this Agreement, EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN CONNECTION
WITH ANY PRODUCTS.
 
8. CONFIDENTIALITY.
 
8.1 Confidential Information.  Except as otherwise provided herein, each Party
shall maintain in strict confidence, and shall not use for any purpose or
disclose to any Third Party without the disclosing Party’s written consent,
information disclosed by the other Party in writing and marked “Confidential” or
that is disclosed orally and confirmed in writing as confidential within 60 days
following such disclosure (collectively, “Confidential
Information”).  Confidential Information shall not include any information that
the receiving Party can demonstrate by competent evidence:  (i) was already
known to the receiving Party at the time of disclosure hereunder as evidenced by
previously-existing written records, or (ii) is now or hereafter becomes
publicly known other than through acts or omissions of the receiving Party, or
(iii) is disclosed to the receiving Party on a non-confidential basis by a Third
Party under no obligation of confidentiality to the disclosing Party or (iv) is
independently developed by the receiving Party without the use of, reliance on
or reference to any Confidential Information disclosed to the receiving Party by
the disclosing Party.
 
 
12

--------------------------------------------------------------------------------

 
 
8.2 Permitted Use.  Notwithstanding the provisions of Section 8.1 above, each
Party may disclose Confidential Information of the other Party as expressly
permitted by this Agreement, or if and to the extent such disclosure is
reasonably necessary in the following instances:
 
(a)  
enforcing such Party’s rights under this Agreement;

 
(b)  
prosecuting or defending litigation as permitted by this Agreement;

 
(c)  
prosecuting or maintaining Patents as set forth in Article 6;

 
(d)  
complying with applicable court orders or governmental regulations;

 
(e)  
register or record this Agreement or evidence of this Agreement with the
applicable patent authorities;

 
(f)  
in the case of Meda, Developing or Commercializing Products in accordance with
the licenses granted pursuant to Section 2.1;

 
(g)  
facilitate discussions with actual or potential subcontractors in connection
with the Development and Commercialization of Products hereunder,  provided, in
each case, that any such actual or potential subcontractor or sublicensee agrees
to be bound by reasonable obligations of confidentiality and non-use;

 
(h)  
file any necessary disclosure documents with the S.E.C. (subject to redactions
reasonably acceptable to the other Party to the extent permitted by law
provided, however that if the SEC shall request that a redaction be removed or
if the S.E.C. shall require further correspondence regarding a redaction that
the redaction shall be removed and provided, further that the parties hereto
agree that  no redaction shall be requested of information regarding the royalty
payments or milestone payments) or respond to any request by any Regulatory
Authority in connection with any filings or applications for Regulatory Approval
of any Products;

 
(i)  
comply with requirements to disclose to applicable stock exchanges; provided,
that prior notice of such disclosure shall be provided to the non-disclosing
Party and reasonable measures, to the extent available and after consultation
with the non-disclosing Party, shall be taken to assure confidential treatment
of such information, including requests for redaction of confidential terms of
this Agreement; and

 
 
13

--------------------------------------------------------------------------------

 
 
(j)  
disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third Party
investors, acquirors, merger partners, or potential providers of equity or debt
financing and their advisors in confidential financing documents, provided, in
each case, that any such Third Party agrees to be bound by reasonable
obligations of confidentiality and non-use.

 
Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 8.2(b) or Section 8.2(c) or Section 8.2(h), it will, except where
impracticable, give reasonable advance notice to the other Party of such
disclosure and use efforts to secure confidential treatment of such information
at least as diligent as such Party would use to protect its own confidential
information, but in no event less than reasonable efforts.  In any event, the
Parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder.
 
8.3 Publications.  Pipex shall not have any right to make any publications,
including publish any scientific papers related to the Licensed Product, without
Meda’s prior written consent.
 
8.4 Publicity.  Each Party may issue a press release substantially in the
form set forth in Schedule 8.4 announcing the execution of this
Agreement.  Pipex may not issue any other press releases about this Agreement
without Meda’s prior written consent. In addition, it is understood that each
Party may desire or be required to issue subsequent press releases or make
disclosures (pursuant to filings with the Securities Exchange Commission
(S.E.C.), the Stockholm Stock Exchange or otherwise, as applicable) relating to
this Agreement or activities hereunder.  The Parties agree to consult with each
other reasonably and in good faith with respect to the text and timing of such
press releases or other disclosures prior to the issuance thereof, provided that
a Party may not unreasonably withhold or delay consent to such releases, and
that either Party may issue such press releases as it determines, based on
advice of counsel, are reasonably necessary to comply with laws or regulations
or for appropriate market disclosure.  In addition, following the initial press
release announcing this Agreement, either Party shall be free to disclose,
without the other Party’s prior written consent, the existence of this
Agreement, the identity of the other Party and those terms of the Agreement
which have already been publicly disclosed in accordance herewith. Meda
recognizes that Adeona will be required to file this agreement with the S.E.C.
and in connection therewith Meda shall have the right to review and comment on
all proposed disclosures prior to Adeona’s submission thereof, including all
redacted copies of this Agreement, as Adeona shall consider in good faith any
comments provided by Meda.  In addition, the Parties shall agree on the wording
of press release prior to execution of this Agreement. Neither party may issue
any press release that names McLean or Andy Stoll without the prior approval of
each one named.
 
 
14

--------------------------------------------------------------------------------

 
 
9. TERM AND TERMINATION.
 
9.1 Term.  The initial term of this Agreement shall commence on the Effective
Date and, unless earlier terminated pursuant to this Article 9, continue
country-by-country until the earlier of (a) the expiration of the Royalty Period
for such country (the time period from the Effective Date until the expiration
of all Royalty Periods is referred to as the “Term”) or (b) termination or
expiration of the McLean License.
 
9.2 Termination by Meda.  Meda shall have the right to terminate this Agreement
at any time upon 90 days prior written notice, provided, however, that, except
in respect of any continuing agreement with McLean contemplated under the
Non-Disturbance Letter following a termination of the McLean License other than
a termination  due to the failure of Meda to fulfill its obligations
hereunder,  Meda agrees in the event of such termination, it will not circumvent
Meda’s obligations under this Agreement by separate Agreement with McLean and
agrees that if any such separate agreement, Meda’s obligations pursuant to
Section 4.2, 4.3 and 4.4 shall not terminate.
 
9.3 Termination upon Insolvency.
 
(a)  
Either Party may terminate this Agreement upon 60 days’ prior written notice if
at any time a Party shall (i) file in any court or agency pursuant to any
statute or regulation, a petition in bankruptcy or insolvency or for
reorganization of the Party or its assets, or (ii) be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition shall
not be dismissed within 60 days after the filing thereof.

 
(b)  
Either Party may terminate this Agreement upon 60 days’ prior written notice if
at any time a Party shall (i) become Insolvent, (ii) propose a written agreement
of composition or extension of its debts, (iii) liquidate, dissolve, or
otherwise cease business operations, or (iv) make an assignment for the benefit
of creditors. All rights and licenses now or hereafter granted under or pursuant
to any Section of this Agreement, including Section 2.1, are rights to
“intellectual property” (as defined in Section 101(35A) of Title 11 of the
United States Code, as it may be amended from time to time (such Title 11, the
“Bankruptcy Code”)). For the purposes of this Section 9.3(b), a Party shall be
considered to be “Insolvent” if (A) such Party has ceased to pay its debts or
liabilities as such debts or liabilities mature or become due in the ordinary
course of business; or (B) the fair value of the property of said Party is less
than the total amount of liabilities, including contingent liabilities.

 
(c)  
In the event of the commencement of a bankruptcy proceeding by or against Pipex
under the U.S. Bankruptcy Code (“Bankruptcy Proceeding”), this Agreement shall
be subject to the provisions of Bankruptcy Code Section 365(n).

 
(d)  
Pipex hereby grants to Meda a right of access to and to obtain possession of and
to benefit from (i) copies of Clinical Data, (ii) Licensed Product samples and
inventory, (iii) Licensed Technology; (iv) copies of laboratory samples, notes
and notebooks related to the Licensed Product, all of which constitute
“embodiments” of intellectual property pursuant to Section 365(n) of the
Bankruptcy Code, and (v) copies of all other embodiments of such intellectual
property in Pipex’s Control; provided that such right shall only be exercisable
by Meda upon the commencement of a Bankruptcy Proceeding.

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(e)  
Pipex agrees not to interfere with Meda’s exercise of rights and licenses to
intellectual property licensed hereunder and embodiments thereof in accordance
with this Agreement and agrees to use Commercially Reasonable Efforts to assist
Meda to obtain such intellectual property and embodiments thereof in the
possession or control of Third Parties as reasonably necessary or desirable for
Meda to exercise such rights and licenses in accordance with this Agreement.

 
(f)  
The Parties acknowledge and agree that all payments by Meda to Pipex hereunder,
other than royalty payments pursuant to Section 4.2, do not constitute royalties
within the meaning of Section 365(n) of the Bankruptcy Code or relate to
licenses of intellectual property hereunder.

 
9.4 Termination for Cause.  Either Party may terminate this Agreement upon 30
days’ prior written notice if the other Party breaches any of its material
obligations under this Agreement and the breaching Party has not remedied the
breach within such 30 days period. If such breach regards any payment obligation
hereunder, then Pipex shall have the right to terminate upon 5 business days’
written notice, unless Meda makes such payments plus any applicable interest
due, within such 5 day notice period. The notice provided pursuant to this
Section 9.4 must state the alleged breach with particularity and specify the
Party’s intent to terminate this Agreement if the other Party fails to remedy
such breach. With respect to any such uncured breach by Meda that arises out of
and affects only one or more countries in the Territory (as opposed to a
general, non-country specific breach of Meda’s obligations under this Agreement,
including its royalty and milestone payment obligations under Article 4),
Pipex’s termination rights under this Section 9.4 shall be limited to
termination on a country-by-country basis of Meda’s rights to such countries.
 
9.5 Effects of Termination.
 
(a)  
Upon the termination or expiration of this Agreement, all licenses granted under
the terms of this Agreement in respect of the affected countries shall
automatically terminate and revert to Pipex.

 
(b)  
If this Agreement is terminated in any country for any reason after the
Regulatory Approval of Products in the Territory, Meda and its Affiliates shall
have the right to sell or otherwise dispose in such country any Products then
held in inventory by Meda and its Affiliates, all subject to the payment to
Pipex of all amounts due pursuant to Article 4 hereof.

 
(c)  
Within 30 days following the expiration or termination of this Agreement in all
countries for any reason, Pipex shall promptly return to Meda all Confidential
Information of Meda provided to Pipex hereunder, and Meda shall: (i) return to
Pipex all Confidential Information of Pipex and all Licensed Technology provided
by Pipex to Meda and that is in Meda’s or its Affiliates’ possession, including
any and all documentation and other tangible embodiments thereof, except that
each party may retain one archival copy of the other party’s Confidential
Information solely for purposes of monitoring compliance with its surviving
obligations hereunder and complying with Applicable Laws, and (ii) take such
other actions and execute such other instruments, assignments and documents as
may be necessary to effect the transfer of rights to Pipex under this Section
9.5(c).

 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(d)  
Without limiting Meda’s rights under Section 9.4, Meda may elect, in lieu of
termination of the Agreement, to continue to exploit Products in the Territory
pursuant to Section 2.1; provided, that Meda provides Pipex 60 days’ written
notice specifying the material breach and stating its intent to continue to
exploit such Products.  If Pipex fails to cure such breach during such notice
period all amounts otherwise payable thereafter by Meda shall be reduced by 50%.

 
(e)  
Neither termination nor expiration of this Agreement shall relieve the Parties
of any obligation accruing prior to such expiration or termination, including
any such payment obligation under Article 4 (and to the extent related to such
remaining payment obligations, Article 5).  Without limiting the foregoing and
in addition to any provisions specified in this Agreement as surviving under the
applicable circumstances, the obligations and rights of the Parties under
Section 9.5 and Articles 8, 10, 11 and 12 (and, to the extent required to give
effect to the foregoing, Article 1) shall survive termination or expiration of
this Agreement in accordance with their terms.

 
10. INDEMNIFICATION.
 
10.1 Meda.  Meda shall defend and indemnify Pipex and McLean and their
respective Affiliates, directors, officers, employees and agents (each, an
“Pipex Indemnitee”) against any and all claims, suits, actions, demands,
liabilities, expenses and/or loss, including reasonable legal expense and
attorneys’ fees, (collectively, “Losses”) to which any Pipex Indemnitee becomes
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Losses arise directly or indirectly out of: (a)
the Development or Commercialization of any Licensed Products by Meda or any of
its Affiliates or distributors in the Territory; (b) the breach by Meda of any
representation, covenant or agreement made by Meda in this Agreement; or (c) the
gross negligence or willful misconduct of any Meda Indemnitee (defined below);
except, in each such case, to the extent such Losses result from the gross
negligence or willful misconduct of any Pipex Indemnitee or the breach by Pipex
or McLean of any representation, covenant or agreement made by Pipex in this
Agreement or by McLean under that that separate letter dated as of May 6, 2010,
between McLean and Pipex that is attached as Exhibit 10.1 (the “Non-Disturbance
Letter”).
 
10.2 Pipex.  Pipex  shall defend and indemnify Meda and its Affiliates and
distributors and their respective directors, officers, employees and agents
(each, a “Meda Indemnitee”) against any and all Losses to which any Meda
Indemnitee becomes subject as a result of any claim, demand, action or other
proceeding  by any Third Party to the extent such Losses arise directly or
indirectly out of: (a) the Development or Commercialization of any Licensed
Products by Pipex or any of its Affiliates or distributors in the Territory or
the failure by Pipex to comply with any legal or other requirements with respect
thereto; (b) the breach by Pipex of any representation, covenant or agreement
made by Pipex in this Agreement; and (c) gross negligence or willful misconduct
of any Pipex Indemnitee; except, in each case, to the extent such Losses result
from the gross negligence or willful misconduct of any Meda Indemnitee or the
breach by Meda of any representation, covenant or agreement made by Meda in this
Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
10.3 Procedure.  In the event a Party (the “Indemnified Party”) seeks
indemnification under Section 10.1 or 10.2, as applicable, it shall inform the
other Party (the “Indemnifying Party”) of a claim as soon as reasonably
practicable after it receives notice of the claim (it being understood and
agreed, however, that the failure by an Indemnified Party to give notice of a
claim as provided in this Section 10.3 shall not relieve the Indemnifying Party
of its indemnification obligation under this Agreement except and only to the
extent that such Indemnifying Party is actually damaged as a result of such
failure to give notice), shall permit the Indemnifying Party to assume direction
and control of the defense of the claim (including the right to settle the claim
solely for monetary consideration) using counsel reasonably satisfactory to the
Indemnified Party, and shall cooperate as requested (at the expense of the
Indemnifying Party) in the defense of the claim.  If the Indemnifying Party does
not assume control of such defense within 15 days after receiving notice of the
claim from the Indemnified Party, the Indemnified Party shall control such
defense and, without limiting the Indemnifying Party’s indemnification
obligations, the Indemnifying Party shall reimburse the Indemnified Party for
all reasonable costs, including reasonable attorney fees, incurred by the
Indemnified Party in defending itself within 30 days after receipt of any
invoice therefore from the Indemnified Party.  The Party not controlling such
defense may participate therein at its own expense.  The Party controlling such
defense shall keep the other Party advised of the status of such action, suit,
proceeding or claim and the defense thereof and shall consider recommendations
made by the other Party with respect thereto.  The Indemnified Party shall not
agree to any settlement of such action, suit, proceeding or claim without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld, delayed or conditioned.  The Indemnifying Party shall not agree to any
settlement of such action, suit, proceeding or claim or consent to any judgment
in respect thereof that does not include a complete and unconditional release of
the Indemnified Party from all liability with respect thereto, that imposes any
liability or obligation on the Indemnified Party or that acknowledges fault by
the Indemnified Party, in each case without the prior written consent of the
Indemnified Party.
 
10.4 Insurance.  Meda shall, at its sole cost and expense, procure and maintain
the insurance that Pipex/Adeona is required to maintain under Section 8.2 of the
McLean License, but shall be required to name Pipex and McLean as additional
insured only in respect of activities conducted, or Licensed Products sold, by
Meda.
 


 
18

--------------------------------------------------------------------------------

 
 
 
11. DISPUTE RESOLUTION.
 
11.1 Dispute Resolution.  If any controversy, claim or dispute arises between
the Parties in connection with or relating to this Agreement or any document or
instrument delivered in connection herewith (a “Dispute”), it shall be resolved
pursuant to this Article 11.
 
11.2 Executive Mediation.  Either Party shall have the right to refer any
Dispute to the chief executive officers of the Parties who shall confer on the
resolution of the issue.  If such officers are not able to agree on the
resolution of any such issue within 60 days after such issue was first referred
to them, either Party may, by written notice to the other Party, elect to
initiate arbitration pursuant to Section 11.3 for purposes of having the matter
settled.  Any Disputes concerning the proper characterization of a Dispute
subject to resolution under this Article 11 shall be submitted immediately to
arbitration to be resolved pursuant to Section 11.3.
 
11.3 Arbitration.   Any Disputes that cannot be resolved pursuant to Section
11.2 shall be finally settled by binding arbitration conducted in the English
language in London, England under the commercial arbitration rules of the London
Court of International Arbitration (“LCIA”).  Such arbitration shall be subject
to the following:
 
(a)  
Except as provided below in this paragraph (a), the arbitration shall be
conducted by a tribunal of three persons, one nominated by the initiating Party
in the request for arbitration, the second nominated by the other Party within
30 days after receipt of the request for arbitration, and the third, who shall
act as chairperson, nominated jointly by the two Parties within 30 days of the
nomination of the second arbitrator. If the Dispute involves claims for damages
of less than $3,000,000, there shall be only one arbitrator, nominated jointly
by the Parties within 30 days of receipt of the request for arbitration. If any
arbitrator is not nominated within these time periods, the LCIA court shall
appoint that arbitrator.  The chair of the tribunal shall not have the same
nationality of either Party or its parent company.  Each arbitrator shall comply
with the requirements of the IBA Guidelines on Conflicts of Interest in
International Arbitration.

 
(b)  
The arbitration proceedings and all pleadings and written evidence shall be in
the English language.  Any written evidence originally in another language shall
be submitted in English translation accompanied by the original or a true copy
thereof.  Each Party agrees to use reasonable efforts to make all of its current
employees available to testify or provide written statements, if reasonably
necessary.  In addition to the authority conferred upon the arbitral tribunal by
the Rules, the arbitral tribunal shall have the authority to order production of
documents in accordance with the IBA Rules on the Taking of Evidence in
International Arbitration.

 
(c)  
The arbitrators shall have the power to decide all questions of
arbitrability.  The arbitrators shall be instructed and required to render (i) a
draft resolution or award within 45 days of the conclusion of the taking of
evidence, and the Parties may provide comments thereon within ten days after its
receipt and (ii) a final written resolution and award on each issue that clearly
states the basis upon which such resolution and award is made. The final written
resolution and award shall be delivered to the Parties as expeditiously as
possible, but in no event more than 90 days after conclusion of the taking of
evidence.

 
 
 
19

--------------------------------------------------------------------------------

 
 
 
(d)  
Confirmation of, or judgment upon, any award rendered by the tribunal may be
entered in any competent court or application may be made to any competent court
for judicial acceptance of such an award and order for enforcement.  Each Party
agrees that, notwithstanding any provision of Applicable Law or of this
Agreement, it shall not request, and the arbitrators shall have no authority to
award, punitive or exemplary damages against any Party.

 
(e)  
Each Party shall bear its own costs and expenses and attorneys’ fees. The
arbitral tribunal shall include in its award an allocation to any Party of such
fees and expenses incurred by the arbitrators and LCIA as the arbitral tribunal
shall deem reasonable. In making such allocation, the arbitral tribunal shall
consider the relative success of the Parties on their claims, counterclaims and
defenses.

 
(f)  
Any payment to be made by a Party pursuant to a decision of the tribunal shall
be made in United States dollars, free of any tax or other deduction.

 
11.4 Interim Relief.  Nothing in this Agreement shall limit the right of either
Party to apply to the arbitration tribunal or any court of competent
jurisdiction for any equitable or interim relief or provisional remedy,
including a temporary restraining order, preliminary injunction or other interim
or conservatory relief. The arbitral tribunal shall have the authority to grant
any provisional or interim remedy that would be available from a court of law or
equity in England. Except to the extent necessary to confirm or obtain judgment
on an award or decision or as may be required by Applicable Law, neither Party
may, and the Parties shall instruct the arbitrators not to, disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties. In no event shall an arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the Dispute
would be barred by the applicable Massachusetts statute of limitations or, if no
Massachusetts statute of limitation applies, the shortest of any other statutory
or other time limitation that may apply to the claim.
 
12. GENERAL PROVISIONS.
 
12.1 Limitation of Liability.   NEITHER PARTY SHALL BE LIABLE FOR SPECIAL,
PUNITIVE, INCIDENTAL, CONSEQUENTIAL OR OTHER INDIRECT DAMAGES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS UNDER THIS AGREEMENT,
INCLUDING LOST OR ANTICIPATED PROFITS, LOST GOODWILL, LOST REVENUE, LOST
PRODUCTION, LOST CONTRACTS OR LOST OPPORTUNITY, WHETHER ARISING IN CONTRACT,
TORT OR OTHER LEGAL THEORY, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.
 
12.2 Adeona Guarantee. In consideration of Meda entering into this Agreement,
Adeona hereby unconditionally and irrevocably guarantees to Meda the prompt
performance of all obligations of Pipex, including the indemnification
obligations under Article 10 (the “Guaranteed Obligations”), upon the failure of
Pipex to satisfy a Guaranteed Obligation when due and payable. Adeona’s
obligations shall in no way be conditioned upon any requirement that Meda first
attempt to collect any of the Guaranteed Obligations from Pipex or resort to any
security or other means of obtaining its payment and, to the extent permitted by
law, Adeona waives presentment, demand, protest, notice of acceptance, notice of
Guaranteed Obligations incurred and all other notices of any kind, all defenses
that may be available by virtue of any valuation, stay, moratorium law or other
similar law now or hereafter in effect, any right to require the marshaling of
assets of Pipex, and all suretyship defenses generally.  Without limiting the
generality of the foregoing, Adeona agrees to the provisions of the Agreement
and agrees that the obligations of Adeona hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (a) any extensions or
renewals of any Guaranteed Obligation; or (b) any rescissions, waivers,
amendments or modifications of any of the terms or provisions of the Agreement
or other agreements executed hereafter evidencing, securing, or otherwise
executed in connection with any Guaranteed Obligation.
 
 
20

--------------------------------------------------------------------------------

 
 
12.3 Force Majeure.  Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement when
such failure or delay is caused by or results from events beyond the reasonable
control of the non-performing Party, including fires, floods, earthquakes,
embargoes, shortages, epidemics, quarantines, war, acts of war (whether war be
declared or not), terrorist acts, insurrections, riots, civil commotion,
strikes, lockouts or other labor disturbances (whether involving the workforce
of the non-performing Party or of any other Person), acts of God or acts,
omissions or delays in acting by any governmental authority.  The non-performing
Party shall notify the other Party of such force majeure promptly after such
occurrence by giving written notice to the other Party stating the nature of the
event, its anticipated duration, and any action being taken to avoid or minimize
its effect.  The suspension of performance shall be of no greater scope and no
longer duration than is necessary and the non-performing Party shall use
commercially reasonable efforts to remedy its inability to perform.  In the
event that such force majeure event lasts for more than 90 days, such other
Party shall have the right to terminate this Agreement upon 60 days written
notice to the non-performing Party.
 
12.4 Export Control.  This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on related to the Parties from
time to time.  Each Party agrees that it shall not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity in accordance with
Applicable Law.
 
12.5 Relationship of the Parties.  The Parties are and shall be independent
contractors and the relationship between the Parties shall not constitute a
partnership, joint venture or agency.  Neither Party shall have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other, without the prior written consent
of the other Party to do so, such consent not to be unreasonably withheld or
delayed.  All persons employed by a Party shall be employees of such Party and
not of the other Party and all costs and obligations incurred by reason of any
such employment shall be for the account and expense of such Party.
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
12.6 No Benefit to Third Parties.  This Agreement is for the sole benefit of the
Parties and their successors and permitted assigns, and it shall not be
construed as conferring any rights on any Third Party.
 
12.7 Assignment.  Without the prior written consent of the other Party hereto,
neither Party shall sell, transfer, assign, delegate, pledge or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided,
that Meda may, without such consent, assign this Agreement (i) to the assignee
or purchaser of the rights to Commercialize or Develop the Licensed Product in
the Territory or (ii) to its successor entity or acquirer in the event of a
merger, consolidation or sale of substantially all of the assets of Meda, and
Pipex may assign this Agreement to its successor entity or acquirer in the event
of a merger, consolidation or sale of substantially all of the assets of Pipex
(including the McLean License, the XXX and the Licensed Technology).  Any
attempted assignment or delegation in violation of the preceding sentence shall
be void and of no effect.  All validly assigned and delegated rights and
obligations of the Parties hereunder shall be binding upon and inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of the Parties, as the case may be.  In the event either Party seeks and
obtains the other Party’s consent to assign or delegate its rights or
obligations to another Party, the assignee or transferee shall assume all
obligations of its assignor or transferor under this Agreement.
 
12.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Massachusetts, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
 
12.9 Notices.  Any notice to be given under this Agreement must be in writing
and delivered either in person, by any method of mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile confirmed
thereafter by any of the foregoing, to the Party to be notified at its
address(es) given below, or at any address such Party has previously designated
by prior written notice to the other.  Notice shall be deemed sufficiently given
for all purposes upon the earliest of:  (a) the date of actual receipt; (b) if
mailed, five days after the date of postmark; or (c) if delivered by express
courier, the next business day the courier regularly makes deliveries in the
country of the recipient.
____________________
 
XXX - redacted pursuant to a confidentiality request with the United States
Securities and Exchange Commission and filed separately with the Commission
 


 
22

--------------------------------------------------------------------------------

 
 
 
If to Meda:
Meda AB
Box 906
SE-170 09
Solna, Sweden
Attention: Chief Executive Officer
Telephone: +46 630 19 00
Facsimile: +46 8 630 19 19
 
If to Pipex:
Pipex Pharmaceuticals, Inc.
3930 Varsity Drive
Ann Arbor, MI 48108
Attention:   James S. Kuo, M.D., M.B.A.
Telephone: (734) 332-7800
Facsimile:  (734) 332-7878



 
12.10 Severability.  If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties as nearly as may be
possible.  Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.
 
12.11 Entire Agreement.  This Agreement, together with the Appendices attached
hereto, sets forth and constitutes the entire agreement and understanding
between the Parties with respect to the subject matter hereof and all prior
agreements, understandings, promises and representations, whether written or
oral, with respect thereto are superseded hereby.  Each Party confirms that it
is not relying on any representations or warranties of the other Party except as
specifically set forth herein.
 
12.12 Further Assurances.  Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
12.13 Waiver and Non-Exclusion of Remedies.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.
 
12.14 Modification.  No amendment, modification, release or discharge shall be
binding upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.  No provision of this Agreement shall be
varied, contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Parties.
 
12.15 English Language.  This Agreement shall be written and executed in, and
all other communications under or in connection with this Agreement shall be in,
the English language.  Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.
 
12.16 Construction.  The language of this Agreement shall be deemed to be the
language mutually chosen by the Parties and no rule of strict construction shall
be applied against either Party hereto.  The captions of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement.  Except where the context otherwise requires, the use of any
gender herein shall be deemed to be or include the other genders, the use of the
singular shall be deemed to include the plural (and vice versa) and the word
“or” is used in the inclusive sense.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.”  Unless the context requires otherwise, (a) references in this
Agreement to any Article, Section or Exhibit shall mean references to such
Article, Section or Exhibit of this Agreement, (b) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(c) any reference herein to any Person shall be construed to include the
Person’s successors and assigns, and (d) the words “herein”, ”hereof” and
”hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof.
 
12.17 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  This Agreement may be executed by
facsimile or .pdf signatures and such signatures shall be deemed to bind each
Party as if they were original signature.
 
[Signature page follows.]
 
 
 
24

--------------------------------------------------------------------------------

 
 
 


IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.
 
Pipex Pharmaceuticals, Inc.
By:                                                                
 
Name:
 
Title:
 
Meda AB
By:                                                                
 
Name: Anders Lönner
 
Title: CEO
 

 
Acknowledged and agreed to by Adeona Pharmaceuticals, Inc.
 
By:                                                                


Name:


Title:
 


 
[Flupirtine License Agreement Signature Page]
 


 
25

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.19
 
LICENSED PATENTS




U.S. Patent Application number 09/534,325, filed on April 5, 2000, now U.S.
Patent No. 6,610,324, issued on August 26, 2003, entitled “Flupirtine in the
Treatment of Fribromyalgia and Related Conditions.”
 


 
Canadian Patent Application number 2,366,865, filed on April 5, 2000, entitled
“Flupirtine in the Treatment of Fibromyalgia and Related Conditions.”
 


 
Japanese Patent Application Serial Number 2000-609051, filed on April 5, 2000,
entitled “Flupirtine in the Treatment of Fibromyalgia and Related Conditions.”
 
 
 
26

--------------------------------------------------------------------------------

 


 
 
 
 